Name: 96/127/EC: Commission Decision of 22 January 1996 on the application, at the request of Germany, of Article 5 (4) of Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  maritime and inland waterway transport;  Europe;  information and information processing;  environmental policy;  European Union law
 Date Published: 1996-02-07

 Avis juridique important|31996D012796/127/EC: Commission Decision of 22 January 1996 on the application, at the request of Germany, of Article 5 (4) of Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Only the German text is authentic) Official Journal L 029 , 07/02/1996 P. 0008 - 0009COMMISSION DECISION of 22 January 1996 on the application, at the request of Germany, of Article 5 (4) of Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (Only the German text is authentic) (96/127/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/75/EEC of 13 September 1993 concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods (1), and in particular Article 5 (4) thereof,Whereas, in order to limit the risks of serious accidents at sea and to reduce the resulting damage, Article 5 of Directive 93/75/EEC provides that the operators of the vessels covered by the Directive shall notify the information listed in Annex I thereto to the competent authorities of the Member State concerned; whereas Article 5 (4) authorizes the Member State to exempt regular scheduled services of less than one hour's crossing time from such notification requirement and allows the Commission to agree to a reasonable extension of this period on request from a Member State;Whereas, by communication of 12 April 1994, the Federal Republic of Germany asked the Commission to agree to an extension of this period for the services operated between the ports of Norddeich and Juist, Norddeich and Baltrum, and Emden and Borkum (East Frisia), which have crossing times respectively of 1 hour 30 minutes, 2 hours, and 2 hours and 15 minutes;Whereas those services are operated as regular scheduled services between the ports concerned, on a fixed timetable;Whereas the services are operated in sheltered sea areas close to the coastline and with favourable mean maritime weather conditions; whereas the waters in which the vessels operate are duly buoyed and are marked for the attention of navigators in the relevant nautical documents; whereas the vessels concerned are required to comply with the local navigation rules and are in constant contact, in particular by radio, with the sea traffic management centre ashore;Whereas only small quantities of dangerous or polluting goods are carried on board; whereas the risk to the environment is therefore minimal;Whereas the information referred to in Annex I to Directive 93/75/EEC concerning the kind of cargo carried is available to the captain and the operator of the vessels concerned throughout the crossing and can at any time be transmitted to the competent authorities on request;Whereas, in the circumstances, it is justifiable to accept the request from Germany to exempt the regular scheduled services referred to above from the application of Article 5 (2) and (3) of Directive 93/75/EEC,HAS ADOPTED THIS DECISION:Article 1 Germany is hereby authorized to exempt the following regular scheduled services:(a) between Norddeich and Juist;(b) between Norddeich and Baltrum; and(c) between Emden and Borkumfrom the application of Article 5 (2) and (3) of Directive 93/75/EEC, provided that the following requirements are met:- the waters in which the services covered by this Decision operate shall be duly buoyed and marked for the attention of navigators in the relevant nautical documents,- the vessels concerned shall be required to comply with the local navigation rules,- the vessels concerned shall be required to keep in constant contact, in particular by radio links, with the competent sea traffic service,- only small quantities of dangerous or polluting goods, within the meaning of Directive 93/75/EEC, shall be carried on board,- the information referred to in Annex I to Directive 93/75/EEC shall be available to the operators and captains of the vessel concerned throughout the crossing and shall at any time be transmissible to the authorities of the Member State.Article 2 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 22 January 1996.For the CommissionNeil KINNOCKMember of the Commission(1) OJ No L 247, 5. 10. 1993, p. 19.